RFG Acquisition II, Inc.
c/o RainMaker Financial Group, Inc.
PO Box 586, Orland Park, IL 60462


May 16, 2011


Granite Investor Group Inc.
One Liberty Plaza, 35th Floor
New York, NY 10006
Attn: Jared Stamell


Attention:


Re:         Acquisition of RFG Acquisition II, Inc.


Dear Mr. Stamell:


This letter agreement (this “Agreement”) sets forth the terms pursuant to which
Granite Investor Group Inc. (the “Purchaser”) agrees to purchase, and RFG
Acquisition II, Inc. (“RFG”) agrees to issue to Purchaser, certain securities of
RFG as set forth herein.


1.           Option to Acquire RFG.


(a)           Subject to the terms and conditions contained herein, in
consideration for Purchaser’s payment of  the Deposit Amount (as such term is
defined in Section 2 hereafter), the Purchaser shall have the option to acquire,
or to cause an affiliate of the Purchaser, to acquire such number of authorized
but unissued shares of common stock, par value $0.0001 (“Common Stock”) of RFG
as shall be required to obtain control of RFG (the “Controlling Shares”) at a
purchase price (the “Purchase Price”) of twenty-five thousand dollars ($25,000)
in the aggregate, assuming that such funds would be utilized to immediately
thereupon repurchase all other currently issued and outstanding shares of Common
Stock for an aggregate purchase price of twenty-five thousand dollars ($25,000)
(the “Redemption”), and RFG agrees to sell to the Purchaser or an affiliate of
Purchaser, the Controlling Shares and immediately thereupon effect the
Redemption upon exercise of the option described above.


(b)           The closing of the transaction contemplated herein (the “Closing”)
shall take place at such place as shall be mutually agreed to by the Purchaser
and RFG on the date set forth, in a written notice delivered by the Purchaser to
RFG (the “Closing Notice”), which date shall not be less than twenty (20) days
after the date of the Closing Notice (the “Closing Date”). RFG shall ensure that
all existing stockholders of the Company agree to consummate the Redemption.


2.           Deposit.  Upon the execution and delivery of this Agreement, the
Purchaser shall deliver, in cash or other immediately available funds, a
non-refundable amount of $5,000 (the “Deposit Amount”), which amount shall be
applied towards the Purchase Price of the Controlling Shares at Closing. In the
event that Purchaser does not acquire the Controlling Shares as contemplated
under the terms of this Agreement for any reason other than RFG’s breach of any
of its obligations hereunder, Purchaser shall not be entitled to the refund of
any portion of the Deposit Amount.


3.           Change to Transaction Structure.  The Purchaser and RFG, upon their
mutual consent, may, at any time, amend the provisions of Section 1 hereof for
the purpose of changing the type of securities or structure of the transaction
contemplated by this Agreement; provided, however, that any change to the terms
of the transaction shall result in the Purchaser or an affiliate of the
Purchaser acquiring Controlling Shares that will represent 100% of the issued
and outstanding shares of Common Stock.


 
1

--------------------------------------------------------------------------------

 
4.           Representations and Warranties of RFG.  RFG hereby makes the
following representations and warranties to Purchaser effective as of the date
hereof (unless otherwise specifically provided herein) and as of the Closing
Date, where applicable:


(a)           Due Incorporation; Power; Qualification.  RFG is a corporation
duly organized, validly existing and in good standing, and no certificate of
dissolution has been filed under the laws of its jurisdiction of
organization.  RFG has the corporate power to own its properties and to carry on
its business as now being conducted and as proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a material
adverse effect on its business (a “Material Adverse Effect”).  RFG is not in
violation of any of the provisions of its Certificate of Incorporation or
Bylaws.


(b)           Capitalization.  The authorized capital stock of RFG, as of the
date hereof is, and immediately prior to the Closing Date will, consist of
100,000,000 shares of common stock, $0.0001 par value per share, and 10,000,000
shares of preferred stock, $0.0001 par value per share.  The Controlling Shares
to be issued pursuant to the provisions of this Agreement shall be duly
authorized by all necessary corporate action and, when issued in accordance with
the terms hereof, shall be validly issued and outstanding, and
nonassessable.  As of the date hereof, there are 2,500,000 shares of Common
Stock issued and outstanding, which represent all of the Company’s issued and
outstanding securities.
 
 
(c)           Authority.  RFG has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of RFG. This Agreement has been duly executed and
delivered by RFG and constitutes the valid and binding obligations of RFG
enforceable against RFG in accordance with its terms, except as enforceability
may be limited by bankruptcy and other laws affecting the rights and remedies of
creditors generally and general principles of equity. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under (i) any provision of the Certificate of Incorporation
or Bylaws of RFG or (ii) to the knowledge of RFG, any material mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to RFG, except where such conflict, violation, default,
termination, cancellation or acceleration with respect to the foregoing
provisions of this clause (ii) could not have had and could not reasonably be
expected to have a Material Adverse Effect on RFG.


(d)           SEC Documents; Financial Statements. On or prior to the Closing
Date, RFG will have made available to Purchaser, or such shall be available on
the Securities and Exchange Commission’s (“SEC”) EDGAR database, a true and
complete copy of each statement, report, registration statement, definitive
proxy statement, and other filings filed with the SEC by RFG prior to the
Closing Date (collectively, the “SEC Documents”). RFG is current in its
reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the Securities Act, and none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected by a subsequently filed SEC Document.  The financial statements of
RFG, including the notes thereto, included in the SEC Documents (the “Financial
Statements”) were complete and correct in all material respects as of their
respective dates, complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent throughout the periods indicated and consistent with each other
(except as may be indicated in the notes thereto or, in the case of unaudited
statements included in Quarterly Reports on Form 10-Q, as permitted by Form 10-Q
of the SEC). The Financial Statements fairly present the financial condition and
operating results of RFG at the dates and during the periods indicated therein
(subject, in the case of unaudited statements, to normal, recurring year-end
adjustments).


 
2

--------------------------------------------------------------------------------

 
(e)           No Undisclosed Liabilities.  On the Closing Date RFG will have no
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent).


(f)           Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration, audit or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of RFG,
threatened against RFG or any of its properties or any of its officers or
directors (in their capacities as such) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect on RFG. There is
no injunction, judgment, decree, order or regulatory restriction imposed upon
RFG or any of its assets or business, or, to the knowledge of RFG, any of its
directors or officers (in their capacities as such), that would prevent, enjoin,
alter or materially delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a Material Adverse
Effect on RFG.


(g)           Compliance With Laws. RFG has complied with, is not in violation
of, and has not received any notices of violation with respect to, any federal,
state, local or foreign statute, law or regulation with respect to the conduct
of its business, or the ownership or operation of its business, except for such
violations or failures to comply as would not be reasonably expected to have a
Material Adverse Effect on RFG.


(h)           Broker’s and Finders’ Fees. RFG has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.


5.           Representations and Warranties of Purchaser.  Purchaser makes the
following representations and warranties to RFG effective as of the date hereof
(unless otherwise specifically provided herein) and as of the Closing Date,
where applicable:


(a)           Due Incorporation; Power.  Purchaser is a corporation duly
organized, validly existing and in good standing, and no certificate of
dissolution has been filed under the laws of its jurisdiction of
organization.  Purchaser has the corporate power to own its properties and to
carry on its business as now being conducted.  Purchaser is not in violation of
any of the provisions of its Certificate of Incorporation or Bylaws.


(b)           Authority.  Purchaser has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser and constitutes the valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with its terms, except as enforceability may be limited by bankruptcy and other
laws affecting the rights and remedies of creditors generally and general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Certificate of Incorporation or Bylaws of Purchaser or (ii) to the knowledge
of Purchaser, any material mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Purchaser, except where such conflict, violation, default, termination,
cancellation or acceleration with respect to the foregoing provisions of this
clause (ii) could not have had and could not reasonably be expected to have a
Material Adverse Effect on Purchaser.


 
3

--------------------------------------------------------------------------------

 
 (c)           Broker’s and Finders’ Fees. Purchaser has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.


6.           Covenants and Additional Agreements.  RFG and Purchaser each hereby
each agree and covenant as follows:


(a)           Expiration of Purchaser’s Option  to Purchase the Controlling
Shares.  Unless extended by the mutual written agreement of RFG and Purchaser,
Purchaser’s right to purchase the Controlling Shares pursuant to the provisions
of this Agreement shall expire and be of no further force or effect at 5:00 p.m.
New York time on the date that is one hundred fifty (150) days after the date
hereof (the “Expiration Date”).  Notwithstanding the foregoing, the Purchaser’s
right to purchase the Controlling Shares will not expire in the event that (i)
Purchaser delivers the Closing Notice to RFG, as set forth in Section 1(b)
hereof, on or prior to the Expiration Date and (ii) the Closing is consummated
within ten (10) days thereafter.


(b)           Restrictions on Issuances and Redemptions of RFG’s
Securities.  From the date of this Agreement until the earlier of the date of
(i) termination of this Agreement as provided below, (ii) the Closing or (iii)
the Expiration Date, RFG shall not, without the prior written consent of
Purchaser, (A) issue any equity or debt securities or options, warrants or other
rights to purchase any of such securities or (B) redeem, repurchase or cancel
any of its securities.


(c)           Satisfaction of Indebtedness, Liabilities and
Obligations.  Notwithstanding any other provision of this Agreement including,
without limitation, RFG’s representations and warranties set forth in Section 4
hereof, RFG shall have satisfied and paid all of its outstanding liabilities and
obligations, and repaid all of its outstanding indebtedness, on or before the
Closing Date; provided; however, that Purchaser shall be responsible for all
costs and expenses incurred by RFG from the date of this Agreement related to
complying with RFG’s reporting obligations pursuant to the Securities Exchange
Act of 1934, including, but not limited to, any and all accounting, legal and
auditing expenses as well as Edgar filing and conversion fees (the “Expense
Amount”).


(d)           Exclusive Dealing.  From the date of this Agreement until the
earlier of the date of (i) termination of this Agreement as provided below, (ii)
the Closing or (iii) the Expiration Date, neither RFG, nor any of its officers,
employees, directors, managers, stockholders, other securities holders,
advisors, representatives or affiliates shall directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of RFG’s assets, any of its securities, or
any merger, consolidation, business combination, or similar transaction with RFG
other than as contemplated by this Agreement.  Purchaser may pursue any and all
remedies at law or in equity in the event of a breach of this provision by RFG,
including an action for specific performance without the posting of any bond.


 
4

--------------------------------------------------------------------------------

 
(e)           Confidentiality.  Each party hereby agrees to maintain the
confidentiality of all Confidential Information (defined below) provided to it
by the other party and to return any materials and other information containing
Confidential Information of the other party in the event that the Closing is not
consummated.  For the purposes hereof, “Confidential Information” shall mean any
and all proprietary information and documents provided by the disclosing party
to the receiving party, either directly or indirectly, in writing,
electronically, orally, by inspection of tangible objects, or otherwise unless
such information has been explicitly designated by the disclosing party as not
Confidential Information.  Confidential Information shall not include
information that (i) at the time of use or disclosure by the receiving party is
in the public domain through no fault of, action or failure to act by the
receiving party; (ii) becomes known to the receiving party from a third-party
source on a non-confidential basis whom the receiving party does not know to be
subject to any obligation of confidentiality to the disclosing party; (iii) was
known by the receiving party prior to disclosure of such information by the
disclosing party to the receiving party; or (iv) was independently developed by
the receiving party, or on the receiving party’s behalf, without any use of
Confidential Information.  Notwithstanding the foregoing, in the event that
disclosure of Confidential Information by a receiving party is made to comply
with any request or inquiry of or by any governmental or regulatory authority
(any of the foregoing, a “Governmental Requirement”), it is agreed that prior to
any such disclosure of such Confidential Information, the receiving party will,
unless such action would violate or conflict with applicable law, provide the
disclosing party with prompt notice of such Governmental Requirement and the
Confidential Information so required to be disclosed, so that the disclosing
party may seek an appropriate protective order and/or waive compliance with the
provisions of this Agreement.  It is further agreed that if, in the absence of a
protective order or in the absence of receipt of a waiver hereunder, the
receiving party is nonetheless, in the opinion of the receiving party’s counsel,
compelled by Governmental Requirement to disclose any of such Confidential
Information, the receiving party, after notice to the disclosing party (unless
such notice would violate or conflict with applicable law), may so disclose such
Confidential Information as required pursuant to Governmental Requirement
without liability hereunder; provided, however, the receiving party will furnish
only that portion of the Confidential Information which the receiving party, in
the opinion of the receiving party’s counsel, is legally compelled to disclose
pursuant to the Governmental Requirement and will exercise reasonable efforts to
cooperate with the disclosing party, at the disclosing party’s expense, with the
disclosing party’s efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.
 
(f)           Public Disclosure; Current Report on Form 8-K. Unless otherwise
permitted by this Agreement, RFG and Purchaser shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the other
(which approval shall not be unreasonably withheld), except as may be required
by law including, without limitation, the filing of any required SEC
Documents.   In furtherance thereof, the parties hereby acknowledge and agree
that RFG is required to file a Current Report on Form 8-K within four (4)
business days after the execution of this Agreement by both of them.


 
5

--------------------------------------------------------------------------------

 
(g)           Resignation of Directors and Officers and Appointment of New
Director.  On the Closing Date, RFG shall deliver to Purchaser the resignations
of all of RFG’s officers and directors; provided, however, that immediately
prior to the resignation of all of the members of RFG’s board of directors, the
board shall appoint at least one director chosen by Purchaser to serve on the
board of directors after all of RFG’s directors have resigned.


(h)           SEC Filings.  RFG shall cooperate with the Purchaser in (i) the
preparation, filing and mailing of a Schedule 14F-1 Information Statement to
RFG’s stockholders, at least ten (10) days prior to the Closing Date, to report
a change in the majority of the directors serving on RFG’s Board of Directors
after the Closing and (ii) the preparation and filing of a Current Report on
Form 8-K, not later than four (4) business days after the Closing Date, to
report a change in control of RFG.


7.           Closing Deliverables.


(a)           The following shall be delivered by RFG to the Purchaser at the
Closing, the delivery of which shall be a condition precedent to Purchaser’s
purchase of the Securities, unless the Purchaser waives RFG’s obligation with
respect to any such deliverable:


(i)           a certificate for the Controlling Shares with applicable transfer
restriction legends;


(ii)           a certificate from the President of RFG confirming (A) the
continuing accuracy of all of RFG’s representations and warranties set forth in
Section 4 hereof and (B) RFG’s compliance with all of its obligations under this
Agreement;


(iii)           a certificate from the Secretary of RFG: (i) certifying the
Certificate of Incorporation of RFG; (ii) certifying the Bylaws of RFG; (iii)
certifying the resolutions of the board of directors of RFG authorizing the
transactions contemplated under this Agreement; and (iv) attesting to the
incumbency of the officers and directors of RFG;


(iv)           the resignations of RFG’s directors and officers as provided in
Section 6(g) hereof;


(v)           evidence of the completion of the Redemption immediately following
the purchase of the Controlling Shares; and
 
(vi)           such other documents or instruments as Purchaser and its
attorneys may reasonably request to effect the transactions contemplated hereby.


(b)           The following shall be delivered by Purchaser to RFG at the
Closing, the delivery of which shall be a condition precedent to RFG’s sale of
the Controlling Shares, unless RFG waives the Purchaser’s obligation with
respect to any such deliverable:


(i)           the Purchase Price due and payable by wire transfer to RFG’s
account;


(ii)           a certificate from the President of Purchaser confirming (A) the
continuing accuracy of all of Purchaser’s representations and warranties set
forth in Section 5 hereof and (B) Purchaser’s compliance with all of its
obligations under this Agreement;


 
6

--------------------------------------------------------------------------------

 
(iii)           a certificate from the Secretary of Purchaser: (i) certifying
the Certificate of Incorporation of Purchaser; (ii) certifying the Bylaws of
Purchaser; (iii) certifying the resolutions of the board of directors of
Purchaser authorizing the transactions contemplated under this Agreement; and
(iv) attesting to the incumbency of the officers and directors of Purchaser; and


(iv)           such other documents or instruments as RFG and its attorneys may
reasonably request to effect the transactions contemplated hereby.


9.           General Provisions.


(a)             Termination.  If the event that the Closing has not been
consummated prior thereto, this Agreement shall terminate and the parties,
except as otherwise provided in this Agreement, shall have no further rights or
obligations hereunder upon the first to occur of any of the following events:
(i) Purchaser shall provide RFG with written notice of its election to terminate
this Agreement; (ii) at the election of either party, if the other party has (A)
breached any of its representations, warranties or covenants contained herein or
(B) failed to perform any of its material obligations hereunder and has not
cured such breach or failure within twenty (20) days after written notice by the
other party thereof; or (iii) the Expiration Date.  Notwithstanding the
foregoing, if this Agreement is terminated by either party for any reason set
forth in clause (ii) immediately preceding, the non-breaching party, in addition
to the right to terminate this Agreement, shall be entitled to all remedies
available to it at law or in equity including, without limitation, Purchaser’s
right to specific performance provided in Section 6(d) hereof, and in the event
of RFG’s breach, RFG shall refund the Deposit Amount and the costs and expenses
provided in Section 6(c) to the Purchaser.  The parties hereby specifically
acknowledge and agree that Purchaser’s termination of this Agreement, for any
reason and/or or its failure to purchase the Controlling Shares, for any reason,
shall not be deemed a breach by the Purchaser, and RFG’s sole right shall be to
retain the Deposit Amount and recover any unpaid Expense Amounts provided
hereunder.


(b)           Survival. The representations, warranties and agreements set forth
in this Agreement shall survive the Closing for a period of one (1) year.


(c) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to each party at their
addresses set forth at the beginning of this Agreement (or at such other address
for a party as shall be specified by like notice).


(d) Counterparts; Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.  Delivery by fax or
electronic image of an executed counterpart of a signature page to the Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.


(e) Severability.  In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, or the
validity, legality and enforceability of any one or more of the provisions
contained herein shall be held to be excessively broad as to duration, activity
or subject, such provision shall be construed by limiting and reducing such
provision so as to be enforceable to the maximum extent compatible with
applicable law.


 
7

--------------------------------------------------------------------------------

 
(f) Entire Agreement; Assignment; Parties in Interest. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto: (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; (ii) are not intended to confer upon any
other person any rights or remedies hereunder, except as specifically provided
in this Agreement; and (iii) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided.  No representations,
warranties, inducements, promises or agreements, oral or written, by or among
the parties not contained herein shall be of any force of effect.  RFG may not
assign this Agreement and its rights and obligations hereunder without the
explicit prior written consent of the Purchaser, which may be withheld for any
reason or no reason.  Notwithstanding the foregoing, Purchaser may assign this
Agreement and its rights and obligations hereunder upon written notice to RFG.


(g) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of law. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of the federal court for the Southern District of New York and the
New York State Supreme Court located in New York County, New York, in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, and also agrees that process may be served upon them in any
manner authorized by the laws of the State of New York for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction and such process.


Please execute this Agreement below to acknowledge your agreement with the terms
and conditions contained herein and return to the undersigned with a check in
the amount of $5,000 made payable to RFG Acquisition II, Inc. in payment of the
non-refundable deposit described in Section 3 hereof.


 

 
Very truly yours,


RFG Acquisition II, Inc.


By:  /s/ Richard F. Beston, Jr.                     
Name: Richard F. Beston, Jr.
Title:   President

ACCEPTED AND AGREED TO:


PURCHASER


Granite Investor Group, Inc.




By: /s/ Jared Stamell                             
Name: Jared Stamell
Title:   Secretary and Treasurer
 
 
8

--------------------------------------------------------------------------------

 
 